     Case 1:19-cr-00035-GNS Document 1 Filed 09/04/19 Page 1 of 6 PageID #: 1
                                                                                v.    FILED
                                                                                 :t\NESSA LARMSTRONG, CU!RI'.

                                                                                      SEP O4 2019
                             UNITED STATES DISTRJCT COURT
                                                                                  U.S. DISTRICT COURT
                             WESTERN DISTRJCT OF KENTUCKY
                                                                                 WESTN. DISI KENTUCKY
                                  AT BOWLING GREEN



UNITED STATES OF AMERJCA

                                                                     INDICTMENT
V.
                                                              NO.      I:Jq- C~-35 - GNS
                                                                     21 U.S.C. § 841
                                                                     21 U.S .C. § 841(a)(l)
ADRIAN NOLAN                                                         21 U.S.C. § 841(b)(l)(A)
                                                                     21 U.S .C. § 841(b)(l)(B)
                                                                     21 U.S.C. § 841(b)(l)(C)
                                                                     21 U.S.C. § 853
                                                                     18 U.S .C. § 924(d)(l)




The Grand Jury charges:

                                         COUNTl
                    (Possession ofMethamphetamine with Intent to Distribute)

        On or about July 17, 2019, in the Western District of Kentucky, Simpson County,

Kentucky, ADRIAN NOLAN, defendant herein, knowingly and intentionally possessed with

intent to distribute methamphetamine, a Schedule II controlled substance as defined in Title 21 ,

United States Code, Section 812.

         In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).



The Grand Jury further charges:

                                          COUNT2
                    (Possession of Methamphetamine with Intent to Distribute)
  Case 1:19-cr-00035-GNS Document 1 Filed 09/04/19 Page 2 of 6 PageID #: 2




      On or about February 11 , 2017, in the Western District of Kentucky, Simpson County,

Kentucky, ADRIAN NOLAN, defendant herein, knowingly and intentionally possessed with

intent to distribute 50 grams or more of methamphetamine, a Schedule II controlled substance as

defined in Title 21 , United States Code, Section 812.

        In violation of Title 21 , United States Code, Sections 841(a) and 841(b)(l)(A).



The Grand Jury further charges:

                                             COUNT3
                  (Possession of Cocaine Base and Cocaine with Intent to Distribute)

      On or about February 11 , 2017, in the Western District of Kentucky, Simpson County,

Kentucky, ADRIAN NOLAN, defendant herein, knowingly and intentionally possessed with

intent to distribute 28 grams or more of cocaine base and a mixture and substance containing a

detectable amount of cocaine, Schedule II controlled substances as defined in Title 21 , United

States Code, Section 812.

        In violation of Title 21 , United States Code, Sections 841(a)(l), 841(b)(l)(B),       and

841 (b)(1 )(C).



The Grand Jury further charges:

                                           COUNT4
              (Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

        On or about February 11 , 2017, in the Western District of Kentucky, Simpson County,

Kentucky, ADRIAN NOLAN, defendant herein, in furtherance of the drug trafficking crimes set

forth in Counts 1, 2, and 3 of this Indictment, possessed a firearm, to wit, a Taurus semiautomatic




                                                  2
  Case 1:19-cr-00035-GNS Document 1 Filed 09/04/19 Page 3 of 6 PageID #: 3




pistol bearing serial number FY713330 and a Central Arms shotgun with an obliterated serial

number.

       In violation of Title 18, United States Code, Section 924(c)(l)(a) and Title 28, United

States Code, 2461 (c).



                                    NOTICE OF FORFEITURE

       If convicted of any violation of Title 21 , United States Code, Section 841(a), ADRIAN

NOLAN, defendant herein, shall forfeit to the United States any property constituting or derived

from any proceeds the defendant obtained, directly or indirectly, as the result of such violation,

and any property used or intended to be used, in any manner or part, to commit or to facilitate the

commission of the violation. If convicted of Count 4 of this Indictment, ADRIAN NOLAN shall

forfeit to the United States the firearms described therein.

          Pursuant to Title 21 , United States Code, Section 853 , and Title 18, United States Code,

Section 924(d)(l) and Title 28, United States Code, Section 2461(c).

                                               A TRUE BILL.




                                               FOREPERSON


  ~~.~
RUSSELL M. COLEMA
UNITED STATES ATTORNEY

RMC/LF /9-4-2019




                                                                                                       ,
                                                  3
  Case 1:19-cr-00035-GNS Document 1 Filed 09/04/19 Page 4 of 6 PageID #: 4




UNITED ST ATES OF AMERICA v. ADRIA                 NOLA


                                                              PENALT I ES

Count I : NM 20 yrs./$ 1,000,000/both/N M 5 yrs. Supervised Release
Count 2: NL 10 yrs./$ 10,000,000/both/NL 5 yrs. Supervised Release
(With a pri or felony drug convi cti on: NL 15 yrs./$20,000,000/both/NL 8 yrs . Supervised Release)
Count 3: NL 5 yrs . - NM 40 yrs./$5,000,000/both/NL 4 yrs. Supervised Release
(With a pri or felony drug conviction: NL 10 yrs./$8,000,000/both/NL 4 yrs . Supervised Release)
Count 4: NL 5 yrs . consecutive /$250,000/both/N M 5 yrs. Supervi sed Release
Forfeiture


                                                                 N O T I CE

ANY PERSON CO VICTED OF A OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 30 13 requ ires th at a special assessment shall be imposed for each count o f a conviction of offenses committed after
November 11, 1984, as fo llows:

           M isdemeanor:             $ 25 per count/individual               Felony:         $ l00 per count/individual
                                     $1 25 per count/other                                   $400 per count/other




In additi on to any of the above assessments, you may also be sentenced to pay a fine. Such fin e is due immedi ately unless the court
issues an order requ iring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Offi ce with a current mail ing address for the entire peri od that any part o f the fin e remains unpaid, or you may be held in contempt of
court. 18 U.S .C. § 357 1, 3572, 36 11 , 36 12

Fa ilu re to pav fin e as ordered mav subj ect vou to the fo llow ing:

           I.     INTEREST and PE ALTIES as appl icable by law according to last date of offense.

                       For offenses occurring afte r December 12, 1987:

                         o INTEREST will accrue on fi nes under $2,500.00.

                       I TEREST will accrue accord ing to the Federal C ivil Post-Judgment Interest Rate in effect at
                       the time of sentenci ng. This rate changes monthly. Interest accrues from the first business day
                       fo llowing the two week period after the date a fine is in1posed.

                       PE ALTIES of:

                       I 0% of fin e balance if payment more th an 30 days late.

                       15% of fin e balance if payment more than 90 days late .

          2.           Recordation of a LIE ' shall have the same force and effect as a tax lien.

          3.           Continuous GAM'ISHMENT may apply until your fi ne is paid.

           18   u.s.c. §§ 36 12, 36 13
                       If you WILLFULLY refuse to pay your fin e, you shall be subj ect to an ADDITIO AL FINE
                       of not more than the greater of$ I 0,000 or twi ce the unpai d balance of the fin e; or
                       IMPRISO MENT for not more than I year or both. 18 U.S.C. § 36 15.
  Case 1:19-cr-00035-GNS Document 1 Filed 09/04/19 Page 5 of 6 PageID #: 5




RESTITUTION

If you are convi cted of an offense under Title 18, U.S .C., or under certain air pi racy offenses, yo u may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fi ne is stayed pending appeal, the court shall require:

           I.         That you deposit the entire fin e amount (or the amount due under an installment schedule
                      during the time of your appeal) in an escrow account with the U.S . District Court Clerk, or

          2.          Give bond for payment thereof.

           18   u.s.c. § 3572(g)
PAYMENTS

If you are ordered to make payments to the U.S. Distri ct Court Clerk's Office, certified checks or money orders should be made payab le
to the Clerk. U.S . District Court and delivered to the appropri ate division office listed below:

                      LOUISVILLE:                      Clerk, U.S. Distri ct Court
                                                       I 06 Gene Snyder U.S. Courthouse
                                                       601 West Broadway
                                                       Louisville, KY 40202
                                                       502/625-3500

                      BOWLING GREEN:                   Clerk, U.S. District Court
                                                       120 Federal Building
                                                       24 1 East Mai n Street
                                                       Bowling Green, KY 42 10 1
                                                       270/393 -2500

                      OWENSBORO :                      Clerk, U.S . District Court
                                                       126 Federal Building
                                                       423 Frederica
                                                       Owensboro, KY 423 01
                                                       270/689-4400

                      PAD UCAH:                        Clerk, U.S. Distri ct Court
                                                       127 Federal Building
                                                       50 I Broadway
                                                       Paducah, KY 4200 1
                                                       270/4 15-6400

lf the court find s that you have the present ability to pay, an order may direct imprisonment until payment is made.
Case 1:19-cr-00035-GNS Document 1 Filed 09/04/19 Page 6 of 6 PageID #: 6
             FORMDBD-34
             JUN. 85




             UNITED STATES DISTRICT COURT
                                 Western District of Kentucky
                                        At Louisville



                       THE UNITED STATES OF AMERICA
                                                  vs.


                                     ADRIAN NOLAN


                                       INDICTMENT
                                             COUNT 1
                       Possession of Methamphetamine with Intent to Distribute
                                 21 U.S.C. §§ 841(a)(I) and (b)( l )(C)

                                             COUNT2
                       Possession of Methamphetamine with Intent to Distribute
                                 21 U.S.C. §§84l(a)(l) and (b)(l)(A)

                                           COUNT3
                 Possession of Cocaine Base and Cocaine with Intent to Distribute
                          2 1 U.S.C. §§84l(a)(l), (b)(l)(B) and (b)(l)(C)


                                           COUNT4
               Possession of a Firearm in Furtherance of a Drug Trafficking Crim e
                                     18 U.S.C. §924(c)(l)(A)
                                     and 28 U.S.C. §246l(c)

                                          FORFEITURE


             A true bill.




                                                                      Foreperson
             Filed in op en court this 4,h day of September, 20 19.

                                      Fl E D
                               VANESSA L. ARMSTRONG, CL.l!Rf·

                                      SEP O4 2019                     Clerk
             Bail, $             U.S. DIS.I t<ICT COURT
                                WEST'N. DIST. KENTUCKY
